UNITED STATES DISTRICT COURT 2019 AUG 20 AM 8:51
WESTERN DISTRICT OF TEXAS

 

AUSTIN DIVISION a1 E
UNITED STATES OF AMERICA §
§
¥. § CAUSE NO. A 06 CR 071 SS
§
MICHAEL ANTHONY HOLLOWAY §

ORDER

The Court considers this case pursuant to its authority under Section 404 of the First Step
Act of 2018 and Federal Rule of Criminal Procedure 43(b)(4). Section 404 permits the Court to
retroactively apply the statutory penalties modified by the Fair Sentencing Act of 2010 (FSA). See
First Step Act, 115 Pub. L. 391, § 404, 132 Stat. 5194 (2018). Under Section 404, Michael Anthony
Holloway’s offense is a “covered offense” for which the Court may impose a reduced sentence.
Specifically, his offense was committed before August 3, 2010, and the statutory penalties
applicable to his offense were modified by the FSA.

Having considered 18 U.S.C. § 3553(a); the United States Sentencing Guidelines in an
advisory capacity; and the Guidelines policy statements pursuant to the Sentencing Reform Act,
the Court finds that a sentence reduction is appropriate in Holloway’s case. The Court finds that a
total sentence of 188 months’ imprisonment and 6 years’ supervised release is sufficient but not
greater than necessary in light of the sentencing objectives in § 3553(a)(2).

Accordingly, the Court hereby ORDERS as follows:

(1) Michael Anthony Holloway’s Unopposed Motion for Sentence Reduction is
GRANTED.
(2) Michael Anthony Holloway’s 262-month sentence is reduced to 188 months on Counts
One and Two.

(3) If this sentence is less than the amount of time the defendant has already served, the
sentence is reduced to a time-served sentence.

(4) The 8-year term of supervised release on Counts One and Two is reduced to 6 years.

(5) All other terms and provisions of the original judgment remain in effect.

(6) In order to allow the Bureau of Prisons and Probation to process Michael Anthony
Holloway for release, this Order is effective seven days after the Clerk of Court enters

it on the docket; and

(7) A copy of this agreed order shall be transmitted to the Bureau of Prisons immediately.

wn
SO ORDERED on this the__ /__ day of Lugar: 2019.

{Semeypiarg,

SAM SPARKS
SENIOR UNITED STATES DISTRICT JUDGE
